J-S25035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MISSION CRITICAL SOLUTIONS LLC            :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                    Appellant              :
                                           :
              v.                           :
                                           :
 GEORGE H. BOHRER                          :
                                           :
                    Appellee               :          No. 95 WDA 2022

           Appeal from the Judgment Entered December 17, 2021
             In the Court of Common Pleas of Cambria County
                     Civil Division at No(s): 2018-5357


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

JUDGMENT ORDER BY KING, J.:                         FILED: AUGUST 18, 2022

      Appellant, Mission Critical Solutions LLC, appeals from the summary

judgment entered in favor of Appellee, George H. Bohrer on December 17,

2021. We remand with instructions.

      Initially, we observe that the trial court stated in its Rule 1925(a) opinion

that Appellant’s appeal should be dismissed as untimely filed, where Appellant

filed its notice of appeal on January 18, 2022. (See Trial Court Opinion, filed

March 8, 2022, at 1-2). Pennsylvania Rule of Appellate Procedure 903 states:

“Except as otherwise prescribed by this rule, the notice of appeal required by

Rule 902 (manner of taking appeal) shall be filed within 30 days after the

entry of the order from which the appeal is taken.” Pa.R.A.P. 903. Notably,

in calculating the timeliness of an appeal: “Whenever the last day of any such

period shall fall on Saturday or Sunday, or on any day made a legal holiday
J-S25035-22


by the laws of this Commonwealth or of the United States, such day shall be

omitted from the computation.” 1 Pa.C.S.A. § 1908.

       Instantly, the court entered summary judgment in favor of Appellee on

December 17, 2021. Thus, by the 30-day calculation, Appellant’s appeal was

due January 16, 2022. Nevertheless, January 16th was a Sunday, and the

following Monday January 17th was the court holiday of Martin Luther King, Jr.

Day.   Consequently, Appellant had until January 18, 2022 to file a timely

notice of appeal.1 See 1 Pa.C.S.A. § 1908.

       As the trial court declined to discuss the merits of Appellant’s appeal in

its Rule 1925(a) opinion based on the court’s erroneous calculation of the

appeal deadline, we remand for the trial court to prepare a supplemental Rule

1925(a) opinion within 30 days of the filing date of this decision, addressing

all properly preserved issues. Thereafter, the court shall certify its decision

and return the record back to this Court. Appellant shall have 30 days after


____________________________________________


1   Appellee urges this Court to dismiss the appeal because Appellant
inadvertently listed Appellee’s name as the party filing the appeal. After
realizing the error, Appellant filed an application in this Court to amend the
notice of appeal to substitute Appellant’s name as the proper party filing the
appeal.     This Court granted Appellant’s request, without prejudice to
Appellee’s right to raise the issue before the merits panel. Here, the appeal
was timely filed within the appeal period deadline. We construe Appellant’s
error in providing the incorrect party name as a mere clerical error which
rendered the notice of appeal defective, but subject to correction. See
Pa.R.A.P. 902 (stating failure of appellant to take any step other than timely
filing of notice of appeal does not affect validity of appeal, but it is subject to
such action as appellate court deems appropriate).                  Under these
circumstances, we decline Appellee’s invitation to dismiss the appeal on this
basis.

                                           -2-
J-S25035-22


receipt of the supplemental Rule 1925(a) opinion to file a supplemental brief.2

Appellee shall have 30 days thereafter to file a responsive supplemental brief.

       Case remanded with instructions. Panel jurisdiction is retained.




____________________________________________


2 Appellee also suggests this Court should dismiss the appeal where Appellant
failed to file a reproduced record and designation of reproduced record. Upon
filing its supplemental brief, Appellant shall comply with all applicable rules
of appellate procedure.

                                           -3-